DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are currently pending in U.S. Patent Application No. 17/301,404 and an Office action on the merits follows.

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.


	Claim Objections	
	Claims 1-3 and 5-8 are objected to because of the following informalities:  
Claims 5-7 are not terminated by appropriate punctuation (missing period(s)).
Claims 1-3, 5 and 8 feature various instances of unconventional language/punctuation ‘and;’ separating limitations – which may be intended to read ‘; and’.
Claim 2, line 5 appears to contain typo ‘at’ potentially intended to read ‘as’.
Claims 5 and 6, lines 2 and 1 respectively, appear to contain the typo ‘comprising of’.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

	Claims 1-8 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1, recites the limitation(s) in part “the user” (lines 5 and 6) and “the holder” (lines 9).  There is insufficient antecedent basis for these limitations in the claim(s).  Similarly, elements/limitations such as ‘the eyes and facial angle’ and ‘the posture’ may also lack requisite antecedent basis in the event that antecedent basis for these elements is intended to be inherently established in ‘a/the user’/’holder’.  Additionally, ‘the memory’ of line 7 may be intended to reference that memory of line 3, however said memory of line 3 is of the system as a whole, and not necessarily any hand-held device – accordingly ‘the memory of the device’ and ‘its processor’ lack required antecedent basis also.  Applicant may consider amending the claims such that first instances/appearances of corresponding language recite the article ‘a’ (in place of ‘the’), establishing required basis therein.  As additional considerations, the language “capable of” may suggest an ‘intended use’ not requiring patentably distinguishing structural differences between the claimed invention and prior art.  Applicant is also advised that the language ‘a device’ of line 9 need not necessarily refer specifically to that hand held device of the preamble, and that language “such as” is understood to be exemplary language non-limiting in nature and thereby rendering the claim indefinite.  See MPEP § 2173.05(d).  Applicant may also see MPEP § 2111.02 concerning Effect of Preamble.  In other words, for the language “such a product being capable of” it is not clear if the product/CRM/system being claimed is the product being referenced, nor is it clear if the claimed invention must actually determine a posture of the holder.
	Claim 2, recites the limitation(s) in part “wherein the method of establishing the
relationship”, “the angle of holding”, “the mathematical correlation”, “the holder”, and “the previous process” (lines 1, 2, 6, 7 and 7 respectively).  There is insufficient antecedent basis for these limitations in the claim(s).  The listing herein is non-exhaustive and careful review is encouraged.  It is additionally unclear what and how ‘the previous process’ is relied upon in the determination of said mathematical correlation.  In other words, if the posture being referenced is that of claim 1, and/or related to any of those ‘known postures’ of the preceding step/limitation for the case of claim 2 (there is no clear connection claimed between the approximate facial angle and how said approximate facial angle may be used in the generation of said mathematical correlation).  Claim 2 is also potentially problematic in that the limitations therein appear to further limit an associated method (whereas independent claim 1 is a system claim), as potentially distinguished from specific functional limitations serving to structurally limit a corresponding computer program/readable product/device/memory/medium with basis previously established in independent/intervening claim(s).  Examiner also encourages constructing the claim in a manner identifying additionally required functional limitations in a manner explicitly requiring any intended/final outcome/determination.  E.g. ‘determining an approximate facial angle of the user based on one or more known postures’ (thereby requiring a determination of an approximate facial angle as potentially distinguished from requiring intermediate step(s) that may or may not result in an intended outcome/determination).  Claim 2, line 8 features the limitation in part “i.e. between X and Y: X ≤ θ ≤ Y” which may be indefinite/unclear in view of the manner in which the term “between” is not understood to include a θ of e.g. X or Y itself (however the equation suggests otherwise if θ corresponds to ‘the posture’), in addition to the claim(s) not serving to necessarily establish θ as being equivalent to ‘the posture’.  While the language “i.e.” may be distinguished from “e.g.”/“such as” it may also be unconventional/non-preferred language advantageously eliminated from the claim(s) entirely.
	Claim 3, recites the limitation(s) in part “wherein the method ... from a measured device angle”, “the correlation established”, and “the established good posture range X ≤ θ ≥ Y” (lines 1, 5 and 7-8 respectively).  There is insufficient antecedent basis for these limitations in the claim(s).  See those notes above for the case of claim 2.  Examiner notes also the difference in the ≤ and ≥ symbols for that posture range which may additionally lend ambiguity to the limitations in question (it is not clear if the expression in question is intended to illustrate the good posture range, or a posture falling outside of a good posture range (e.g. X ≥ θ ≥ Y), and which ‘posture’ if any, θ represents).  Examiner notes that reference may be made to upper and lower range limits without the use of a mathematical description provided the range(s) claimed is/are consistent with clarity requirements as outlined in e.g. MPEP § 2173.05(d).  Reference may also be made to MPEP § 2173 more generally.  Examiner encourages amending claim 3 to depend on claim 2, in the event that it is that same ‘mathematical correlation’ being referenced, in addition to clarifying amendment(s).
Claim 4 recites the language/limitation in part, “such as 21” and “such as 22”.  The phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Antecedent basis and appropriate interpretation for those identifiers ‘21’ and ‘22’ are additionally not explicitly established in the claim(s).  For the purposes of compact prosecution the claim is read in a manner striking entirely the language in question, primarily in view of the “such as” language but additionally in consideration of such an unconventional reference to identifiers/labels from the Figures (see Fig. 4 alert(s) 21 and 22).
Claim 5, recites the limitation(s) in part “the correlation established”, which is indefinite for those reasons related to antecedent basis (‘the holder’, ‘the previous process’) and as identified for the case of claim 2 above.  Examiner notes the claim language as a whole appears to permit perhaps unintended interpretation involving two potentially distinct postures -  one of a holder, and one of a user.
Dependent claims 6-7 inherit and fail to cure that/those deficiencies identified for the case of claim 5 above and are rejected accordingly.  Claim 7 also recites the limitation in part “each facial angle reading” (line 3).  There is insufficient antecedent basis for these limitations in the claim(s) (no previously established ‘reading’) and the limitation in question is additionally unclear as it may suggest a plurality of facial angles however independent/intervening claims establish basis for a single facial angle (it is similarly unclear if ‘each’ is intended to refer to both of an ‘approximate’ facial angle distinguished from a ‘measured’ facial angle).
Claim 8, recites the limitation(s) in part “generating a stream ... as in claim 5 above”, “the user facing camera”, and “the holder” (lines 3, 6 and 7 (and pre-amble) respectively).  There is insufficient antecedent basis for these limitations in the claim(s).  Examiner notes basis for a ‘created’ stream of visual ‘images’ (not necessarily ‘mimics’) is established for the case of claim 7.  Applicant may wish to amend claim 8 preamble (and language more generally to clarify/resolve 112(b) issues identified herein) to read as a dependent claim of claim(s) 5/7 – which-ever is most appropriate.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, in particular an Abstract Idea falling under the (c) mental processes category (practically performed in the mind), not ‘integrated into a practical application’, and without ‘significantly more’. 
The 2019 Revised Patent Subject Matter Eligibility Guidance, effective January 7, 2019, identifies a revised 2-prong Step 2A, and groups of Abstract ideas to include (a) mathematical concepts, (b) certain methods of organizing human activity, and (c) mental processes, eliminating potential characterizations under the category/group previously identified as an ‘Abstract Idea ‘Of Itself’’ if they fall outside of groups (a)-(c).  Examiner notes limitations potentially drawn to group (c) mental processes, must also be ‘practically performed in the mind’.  Under the revised guidance, analysis of the claims in question according to the subject matter eligibility test as illustrated in MPEP 2106 proceeds to Step 2B (following ‘NO’ at Prong 2 of Revised Step 2A) and results in a final determination that the claims in question do not include additional elements that are sufficient to amount to significantly more than the judicial exception itself and, are not directed to eligible subject matter under 35 USC § 101 accordingly.
Key takeaways for the analysis below are that functional limitations recited at a high level of generality fail to preclude such limitations from being practically performed in the mind, the acquisition of input/output image(s)/data serves as ‘insignificant extra-solution activity’ accompanying the judicial exception – see MPEP 2106.05(g), and the mere nominal recitation of a generic computer/processor/hardware in the ‘implementation of’ any method steps/functional language fails not take the claim limitation(s) out of the mental process grouping.
Claims 1-4 recite individual limitations to include, ‘determining the posture of the holder of a device from the measured facial angle of the user’, ‘determin[ing] the[an] approximate facial angle of the user’, ‘determining the[a] mathematical correlation between facial angle of the user and the posture’, and ‘determining a range of good posture’, which are claimed at a high level of generality and arguably directed to group (c) ‘mental processes’ to include ‘concepts performed in the human mind (including an observation, evaluation, judgement, opinion)’ – particularly in view of the manner in which the limitations as claimed constitute a level of generality not precluding the steps in question from being practically performed in the mind.  Applicant is reminded that the mere nominal recitation of a generic computer/processor (to include one or more machine learning algorithms generically) in the ‘implementation of’ any method steps/functional language, does not take the claim limitation(s) out of the mental process grouping.  The limitations in question are understood to be equivalent to a mental/manual posture evaluation that may be determined mentally with or without the assistance of a generic device/computer/smartphone.
	Additional limitations for the case of claims 1-4 constitute ‘insignificant extra-solution activity’ to the judicial exception – see MPEP 2106.05(g).  Examiner notes these limitations additionally fail to preclude an interpretation wherein they comprise one or more manually/human performed operations, and they fail to impose any meaningful/specific limit on the judicial exceptions identified above.  Prong Two considerations that are not indicative of integration into a practical application include implementing the abstract idea(s) on a generic hardware/computer, adding insignificant extra-solution activity, and generally linking the use of the judicial exception to a particular environment/field of use (e.g. pose/posture detection).  See also those notes for ‘Mere automation of manual processes’ presented below as it relates to both 2A Prong Two and 2B.  Limitations potentially indicative of integration into a practical application include but are not limited to those improvements as identified in MPEP 2106.05(a), and distinguished from those exemplary improvements insufficient for showing an improvement as required.  Prong two of revised step 2A requires evaluation as to whether the claim is directed to the judicial exception, or instead/’integrated into’ a ‘practical application’ of the judicial exception.  Examiner notes the manner in which no limitations, for the case(s) of the claim(s) in question, serve as additional elements to integrate the claim as a whole into a practical application (‘NO’ at Prong 2 of revised 2A), particularly in view of their associated breadth and lack of detailed technical explanation(s)/language explicitly claimed.  See MPEP 2106.04(d).  Examiner notes this is not the case for the limitations of claims 5-8, and these claims are not rejected under 35 U.S.C. 101 accordingly.
	Proceeding to 2B, we must consider if the claim is directed to ‘significantly more’ and/or otherwise explicitly claims an ‘inventive concept’, such that the claim(s) are directed to (and not merely ‘generally linked’ to) an improvement to a specific device and/or technical application.  As previously identified with respect to generic computer/processor limitations for the implementation of any method/functional language, automating one or more tasks in a broad/generic sense does not serve to tip the scales in favor of the claim(s) as a whole being directed to significantly more.  See MPEP 2106.05(a)(1) and iii ‘Mere automation of manual processes’ falling under “Examples that the courts have indicated may not be sufficient to show an improvement in computer-functionality”.  See also MEPEP 2106.05(f).  For the case of 2B, it is also appropriate to re-evaluate those limitations identified as insignificant extra-solution activity, to determine if said limitations involve unconventional/more than well-understood/routine/conventional activity, as such a finding may indicate the presence of an inventive concept.  Examiner notes this is not the case for at least claims 1-4 as associated retrieving/receiving/outputting limitations (to include the issuance/output/generation of that/those alerts as claimed)– all constitute mere data gathering or data output as identified in MPEP 2016.05(g)).  As an additional consideration, routinely performed posture evaluation during smart-phone usage may constitute well-understood, routine, and/or conventional activity in view of 2106.05(g).  Therefore, the claim(s) in question do not amount to significantly more than any abstract idea itself (Step 2B: NO), and are rejected accordingly.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 9,141,761).

As to claim 1, Lee discloses a system for posture detection using a hand-held device such as a smartphone (col 2 lines 1-10 “reducing the usage time of the smart phone/tablet PC in light of the advanced mobility and a variety of functions and contents served by the device may not be practical. Many users may not recognize such risks, and even when the users do the risks, many users may not pay enough attention to maintain a correct posture. Thus, a device to actively promote a user to take a correct posture or to alarm the user of the possible risk may be needed”) comprised of:
a memory (col 13 lines 30-65 “Examples of computer-readable media include magnetic media, such as hard disks, floppy disks, and magnetic tape; optical media such as CD ROM disks and DVDs; magneto-optical media, such as optical disks; and hardware devices that are specially configured to store and perform program instructions, such as read-only memory (ROM), random access memory (RAM), flash memory”);
a processor (col 6 line 9 “hardware may include a processor”);
a camera facing the user of a phone (col 6 line 19 “receive information on a user's face image from a front camera equipped in the portable terminal”) capable of tracking the eyes (Fig. 5 502, col 2 line 35, col 4 lines 1-5 “based on information about eye movement in the user's face image and finally determine whether the state of the user's viewing the portable terminal is in the normal range or falls outside the normal range”, col 9 lines 1-45 “through the eye-tracking technology. For example, in response to the user looking at a specific part 502 of a screen of the portable terminal, the determining unit 101 may measure a time the user is continuously looking at the point 502 (i.e., viewing time) and the number of eye-blinks that occurred while continuously looking at the point 502”, col 12 lines 1-20) and facial angle of the user (Fig. 3 320, col 2 line 25 “estimate a state of the user's cervical spine, a state of user's viewing the portable terminal as a criterion for determining the correct posture, or any combination thereof”, col 2 lines 47-65, col 6 lines 30-35 “The state of the cervical spine may indicate an angle of the user's head with respect to the user's torso. In other words, the state of the cervical spine may indicate the degree of the tilt of the neck”, col 7 lines 50-65, col 11 lines 5-40, col 13 lines 1-15), and;
a computer program product configured on the memory of the device and executed by its processor (col 13 lines 30-65), such a product being capable of determining the posture of the holder of a device from the measured facial angle of the user (col 2 line 25 “as a criterion for determining the correct posture”, col 5 lines 1-15 “an apparatus for assisting a user to maintain a correct posture comprising an alarming unit configured to provide a predetermined alarm according to a result of determination based on a determination on whether a user is using a portable terminal in a correct posture based on the user's face image captured by a portable terminal”, col 6 lines 25-30 “The determining unit 101 may determine whether the user is using the portable terminal in a correct posture based on the received information on the user's face image, the tilt angle of the portable terminal, or any combination thereof. For example, the determining unit 101 may estimate the state of the user's cervical spine, the user's viewing of the portable terminal, or any combination thereof”, col 8 lines 15-20, etc.).

As to claim 2, Lee discloses a system of claim 1.
Lee further discloses the system wherein the method of establishing the relationship between posture and the angle of holding a device (Fig 3 angle of inclination 310 as potentially distinguished from 320, in further view of Lee disclosure e.g. col 10 lines 25-35 identifying the manner in which a device angle of inclination may be used in alternative to a head tilt angle 320 in the event that the two are determined to be ‘substantially the same’) comprises of the steps of:
starting from known postures to determine the approximate facial angle of the user at a user of a device faces its camera (known/reference image(s) 201 used in the determination of that ‘inferred current tilt angle’, col 7 lines 20-35 “based on a result of a comparison between a previously stored reference face image 201 and a currently captured face image 202. In the example, the reference face image 201 may be a face image of a user taken in a correct posture. The determining unit 101 may determine whether the state of the cervical spine falls within a normal range or falls outside the normal range. The determination may occur based on a result of a comparison between features of the reference face image 201 and features of the captured face image 202. The features may include a shape of a face, a ratio of the area of the face and the area of a neck, and the brightness of a face”);
determining the mathematical correlation between facial angle of the user and the posture of the holder from the previous process (mathematical relationship/correlation between current and reference features to include at least that ratio of the area of the face and the area of the neck in the determination of tilt angle 320 and correct/proper posture associated with reference image 201, col 7 lines 35-60 “the reference face image 201 may include a plurality of images taken with respect to various tilt angles of the cervical spine. The determining unit 101 may extract the reference face image 201 having features most similar to features of the captured face image 202, and infer a current tilt angel of the user's cervical spine based on the extracted reference face image 201”), and;
determining a range of good posture i.e. between X and Y: X ≤ θ ≤ Y (col 7 lines 35-60 ‘various tilt angles of the cervical spine’ associated with reference images and proper posture wherein X corresponds to a minimum reference tilt angle and Y corresponds to a maximum reference tilt angle of those ‘various tilt angles’, col 8 lines 10-20 “In response to the tilt angle 320 of the user's cervical spine not falling within a predefined threshold range, the determining unit 101 may determine that the state of the user's cervical spine falls outside a normal range. In addition, in response to the user's cervical spine not falling within the normal range, the determining unit 101 may make a determination that the user is using the portable terminal 301 in an improper posture”).

As to claim 3, Lee discloses a system of claim 1.
Lee further discloses the system wherein the method of determining the posture of the holder of a hand-held device from a measured device angle (see Examiner notes above and Lee disclosure e.g. col 9 lines 54-65 “The variety of sensors may include an orientation sensor, an acceleration sensor, a magnetic sensor, and the like. The front camera may be installed on a front of the portable terminal to capture an image of a user's face. The orientation sensor may be installed inside of the portable terminal to measure an azimuth, a pitch, and a roll of the portable terminal” in the event that ‘a measure device angle’ is distinguished from an ‘angle of holding a device’/angle of inclination) is comprised of the steps of:
tracking the eyes and facial angle of the holder using a camera facing the user (see various instances of Lee ‘eye movement’ disclosure; Fig. 5 502, col 2 line 35, col 4 lines 1-5 “based on information about eye movement in the user's face image and finally determine whether the state of the user's viewing the portable terminal is in the normal range or falls outside the normal range”, col 9 lines 1-45 “through the eye-tracking technology. For example, in response to the user looking at a specific part 502 of a screen of the portable terminal, the determining unit 101 may measure a time the user is continuously looking at the point 502 (i.e., viewing time) and the number of eye-blinks that occurred while continuously looking at the point 502”, col 12 lines 1-20);
using the correlation established in the claim 2 above to determine the posture of the holder (see claim 2 above, in further view of Lee disclosure wherein a combination of those estimates from 602 and 801 may serve in a final improper posture determination/detection, col 2 lines 20-26, col 6 lines 25-35), and;
generating an alert if the posture is not within the established good posture range X ≤ θ ≥ Y (col 2 lines 20-26, col 5 lines 1-15 “an apparatus for assisting a user to maintain a correct posture comprising an alarming unit configured to provide a predetermined alarm according to a result of determination based on a determination on whether a user is using a portable terminal in a correct posture based on the user's face image captured by a portable terminal”, col 3 lines 8-11 “The predetermined alarm may include an alarm message on a display of the portable terminal, an alarming sound, a vibration, or a decrease in power sent to the display”, col 3 lines 20-30, col 7 lines 1-17, col 10 lines 55-65, in further view of those minimum and maximum tilt angles as identified above for the case of claim 2).

As to claim 4, Lee discloses a system of claim 3.
Lee further discloses the system wherein the generated alert is a visual alert or a sound or vibration alert (col 3 lines 8-11 “The predetermined alarm may include an alarm message on a display of the portable terminal, an alarming sound, a vibration, or a decrease in power sent to the display”, col 7 lines 1-17).


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


1.	Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 9,141,761) in view of Yang et al. (US 2020/0222757).

As to claim 5, Lee discloses a method rendering a visual mimic of detected posture on the graphical user interface of a hand-held device comprising of the steps of:
tracking the eyes and facial angle of the holder using a camera facing the user (see Examiner notes above and Lee disclosure e.g. col 9 lines 54-65 “The variety of sensors may include an orientation sensor, an acceleration sensor, a magnetic sensor, and the like. The front camera may be installed on a front of the portable terminal to capture an image of a user's face. The orientation sensor may be installed inside of the portable terminal to measure an azimuth, a pitch, and a roll of the portable terminal” in the event that ‘a measure device angle’ is distinguished from an ‘angle of holding a device’/angle of inclination);
using the correlation established in the claim 2 above to determine the posture of the holder (see claim 2 above, in further view of Lee disclosure wherein a combination of those estimates from 602 and 801 may serve in a final improper posture determination/detection, col 2 lines 20-26, col 6 lines 25-35), and;
using the determined posture to generate a visual mimic of the user col 7 lines 10-15 “In addition, the alarming unit 102 may display a specific activity on the display of the portable terminal, for example, the specific activity may be a stretching exercise”).
Lee fails to explicitly disclose the displayed visual mimic as illustrating a current/improper posture of the device holder.  Alternatively Lee teaches/suggests displaying a mimic illustrating a corrective action/exercise.
Yang evidences the obvious nature of displaying a visual mimic illustrating a current/improper pose of a user to facilitate corrective action ([0038] “The DSJ model is then scaled in size and played dynamically like a movie frame by frame overlaid upon the real-time video image of the live athlete. The composite image of the DJS model playback and the live camera image of the athlete are overlaid and displayed on a head up display, standing screen, augmented reality glasses or other visual device, connected via wired or wireless link, allowing the student to observe their motions in comparison to that of the reference model's actions, accelerating learning by providing real-time visual feedback, especially during practice comprising repeated attempts. For enhanced real time performance the live image of the athlete transmitted for display may comprise a low resolution image or even a glow or silhouette while the DJS model's skeleton my comprise a white or contracting color image”, [0178]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the system and method of Lee such that the displayed mimic based on the determined posture illustrates the posture of the device holder as taught/suggested by Yang, the motivation as similarly taught/suggested therein that such a displayed model/mimic/image may serve to more efficiently convey the exact nature of one or more posture deficiencies to a user and facilitate prompt/expedited corrective action in response thereto.

As to claim 6, Lee in view of Yang teaches/suggests the method of claim 5.
Lee discloses the method further comprising of generating a visual alert on device to encourage good posture (col 3 lines 8-11 “The predetermined alarm may include an alarm message on a display of the portable terminal, an alarming sound, a vibration, or a decrease in power sent to the display”, col 7 lines 1-17; see also Yang [0038], [0178]).

As to claim 7, Lee in view of Yang teaches/suggests the method of claim 5.
Lee in view of Yang further discloses the method wherein the generation of visual mimic is comprised of a dynamic posture mimicking characterized in that a posture position is generated continuously for each of a plurality of user readings established to create a stream of visual images stitched into a video (Yang live video overlay presented in real-time for a series of consecutive frames in response to continuous user/athlete movement/motion [0038], [0178]).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to further modify the system and method of Lee in view of Yang such that the displayed mimic is comprised of a dynamic posture mimicking generated continuously to create a stream of visual images stitched into a video as taught/suggested by Yang, the motivation as similarly taught/suggested therein that such a video overlay ensures that corrective feedback is administered in a manner correcting repeated/persistent instances of improper/unwanted posture.

As to claim 8, Lee in view of Yang teaches/suggests the method of claim(s) 5/7.
Lee in view of Yang further discloses the method characterized by: generating a stream of visual mimics of user postures as in claim 5 above (see corresponding disclosure, modification(s) and rationale as presented above for claims 5 and 7), and storing them in a storage device (Lee pattern storage unit 701 comprising reference/template images 201, col 11 lines 1-30), each visual mimic correlating to a posture angle (Lee col 11 lines 5-10 “The pattern storage unit 701 may store an estimated state of the cervical spine, a tilt angle of the cervical spine at the time of estimation, and feature information of a face image at the time of estimation”);
using the user-facing camera, capturing a picture or stream of pictures of the holder (Lee col 6 line 19 “receive information on a user's face image from a front camera equipped in the portable terminal”, col 9 lines 54-65 “The variety of sensors may include an orientation sensor, an acceleration sensor, a magnetic sensor, and the like. The front camera may be installed on a front of the portable terminal to capture an image of a user's face”), and;
	for each picture, comparing against stored visual mimics and using a mathematical transform to estimate the posture of the holder (Lee col 8 lines 35-45 “determining unit 101 may compare a previously stored reference face image 401 and a currently captured face image 402, and based on the comparison, the determining unit 101 may estimate a state of the user's viewing a portable terminal”, Lee col 8 lines 45-65; see also Lee correlation/relation/transform disclosure as identified for claim 2 above).



Additional References
Prior art made of record and not relied upon that is considered pertinent to applicant's disclosure:
Additionally cited references (see attached PTO-892) otherwise not relied upon above have been made of record in view of the manner in which they evidence the general state of the art.  Copies of Foreign References cited in the attached PTO-892 are not being provided however Applicant may utilize e.g. Google Patents to procure corresponding documents and machine translation(s).



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN L LEMIEUX whose telephone number is (571)270-5796. The examiner can normally be reached Mon - Fri 9:00 - 6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/IAN L LEMIEUX/Primary Examiner, Art Unit 2669